Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The IDS filed 1/11/22 is missing zeros in the citation of the US PGPub documents, these documents have been crossed of the IDS but cited on the attached PTO-892.  The IDS filed 3/2/22 also includes a duplicate citation (once corrected), this duplicate citation has been crossed off since it has already been indicated as considered.  No action regarding this issue is required.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kevin L. Parks on March 9, 2022.

The application has been amended as follows: 
IN THE CLAIMS
Claim 1, line 7, “a pair of plates fastened to a first one of the,” has been changed to read - -a pair of plates fastened to one of the inner ring or the outer ring,- -.

Claim 8, line 4, “such that” has been changed to - -so that- -.
Claim 11, lines 5-8, “an electrically conductive element…a right angle.” has been changed to - -an electrically conductive element arranged between the pairs of plates, the pair of plates having respective bends that guide the electrically conductive element so that the electrically conductive lies at an angled deviating from a right angle on a cylindrical surface of the second ring, a shaft or a component that the electrically conductive element contacts.- -
Claim 19 has been canceled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach nor render obvious the claimed combination of a bearing that comprises an electrically conductive element arranged between a pair of plates with the plates attaching the conductive element to one component in the bearing assembly, the plates having bends that deviate the conductive element so that it does not extend (or contact) the other component of the bearing assembly at a right angle relative to a cylindrical contact surface.  The collective prior art of record shows conductive elements that do not contact a cylindrical contact surface, conductive elements that contact perpendicular to the contact surface or are held between plates and the element curves on its own, without bends in the plates that guide the element.  The closest prior art of record which appears to show bends and a deviation is USP 10,253,815, however the drawings that show the deviation are all showing the assembly .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052. The examiner can normally be reached Monday through Friday 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES PILKINGTON/           Primary Examiner, Art Unit 3656